Title: To George Washington from Anne-César, chevalier de La Luzerne, 10 January 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Messieurs
                                a Philadelphie le 10. Janver 1783
                            
                            Sa Majesté a été informée des marques de joie que l’armée americaine a donnée à l’occasion de la
                                naissance de Mgr le Dauphin. Elle a vu avec beaucoup de Satisfaction la part que Mrs les officiers et les Soldats
                                americains ont prise à cet heureux évenement; Le Roy m’ordonne de vous témoigner sa Sensibilité à ce Sujet et me
                                charge en même tems d’assurer l’armée americaine et le Général qui la commande de son affection et de son estime
                                particuliere. J’ai l’honneur d’être avec un respectueux attachement Messieurs Votre très humble et très obéissant
                                Serviteur
                            
                                Le chv. de la luzerne
                            
                            
                                
                                    Addressed to Washington and the American Army.
                                
                            
                        
                        Translation
                            GentlemenPhila. 10. Jany 83His majesty has been informed of the marks of Joy shewn by the American Army, on the birth of the Dauphin
                                and it has given him great satisfaction to see the part which the American Officers and soldiers have taken in that
                                happy Event.
                            The King has orderd me to make known to you his sensibility on this Occasion and has charged me to assure
                                the American Army and the General who commands it—of his affection and particular Esteem. I have the honor to be with a
                                respectfull attachment Gentlemen Your very humble and very Obed. Servant
                            
                                Le Chev. de la luzerne
                            
                        
                    